DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 3, 2022 has been entered.
 
Response to Amendment
The amendment filed November 3, 2022 has been entered. Claims 1-2, 4, 17, 37-38, 41 and 49 remain rejected in the application. Applicant’s amendments to the claims have overcome the claim objections and 112(b) rejection set forth in the Non-Final Office Action mailed August 3rd, 2022.







Claim Rejections - 35 USC§ 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 37, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Nemeh (U.S. Patent No. 20140093832) (previously presented) in view of Schaefer (U.S. 5490520) (previously presented), Bruce (U.S. 8359179) (previously presented), and Claes (WO 2006045607).
Regarding claim 1, Nemeh teaches (Figure 2) a mouthpiece apparatus for aiding overall oral health (i.e., oral care device) through the use of electrodes that deliver an electrical current to the gingival tissues of a mouth in order to achieve a number of therapeutic, prophylactic, and regenerative benefits. (Abstract).
Nemeh further teaches a microcontroller (112) (i.e., processor) which is capable of reading the device's states and dynamically adjusting the output of power source (116) to compensate for the continually varying resistance across cathodic electrodes (140) and anodic electrodes (150). For example, as shown in Figure 1, microcontroller (112) receives signals from the user input device (120) (i.e., a processor configured to receive from the oral care device data indicative of the first signal and the altered first signal). (Paragraph [0075]).
Microcontroller (112) is also programmable to allow for pulsed application of direct current across the gingiva (Paragraph [0078]). Nemeh teaches that cathodic electrodes (140) are connected to the positive pole of power source and anodic electrodes (150) are connected to the negative pole of power source. These electrodes are placed in direct contact with the gingiva, mounted transversely from one another allowing a current flow from cathodic electrodes (i.e., first electrodes) to the gingival tissues, surrounding teeth, boney structures, and connected mouth tissues to anodic electrodes (i.e., second electrodes) mounted on the transverse gingiva and then back to power supply, forming a complete circuit (i.e., a first electrode configured to transmit a first signal through a gingiva of a user to cause an altered first signal; a second electrode configured to receive the altered first signal). (Paragraph [0077]).
However, Nemeh fails to teach "a first flexible membrane coupled to the mouthpiece; the first electrode housed on the first flexible membrane; a second flexible membrane coupled to the mouthpiece; the second electrode housed on the second flexible membrane"; and a processor configured to "generate an electrical impedance tomography (EIT) profile of the gingiva of the user based on the data indicative of the first signal and the altered first signal; wherein the first flexible membrane is configured to be placed upon one of an anterior portion or a posterior portion of the gingiva of the user, and the second flexible membrane is configured to be placed upon another one of the anterior portion or the posterior portion of the gingiva; wherein the oral care device further comprises a signal processing circuit having a multiplexor."
Schaefer, in a related field of endeavor, teaches (Figures 1-3) a dental appliance for treating bruxism which has a mouthpiece containing an electric source, electrodes, and circuitry connecting the source to the electrodes, and circuitry connecting the source to the electrodes. (Abstract). In a preferred embodiment, mouthpiece (12) has a generally horseshoe shape and comprises a curved front portion (20), a left leg (22) and a right leg (24). Left leg and right leg are integral with curved front portion and would generally follow the contours of the wearer's upper or lower teeth. Mouthpiece is configured to fit over the wearer's teeth and thus further includes a base generally disposed to abut the chewing surface of the teeth. (Col. 2, lines 44-51). In the most preferred embodiment, flexible circuit board (38), containing electrodes (16), is wrapped over the exterior surface of outer wall (30) on both left leg and right leg, cemented in place and sealed with a plastic film (47) (i.e., a first flexible membrane coupled to the mouthpiece; the first electrode housed on the first flexible membrane; a second flexible membrane coupled to the mouthpiece; the second electrode housed on the second flexible membrane). (Col. 3, lines 16-19).
As shown in Figure 1, the first flexible membrane is configured to be placed upon a posterior portion of the gingiva of the user. As previously discussed, flexible circuit board (38), containing electrodes (16), may be wrapped over the exterior surface of outer wall (30) on both left leg and right leg (i.e., the first flexible membrane is configured to be placed upon a posterior portion of the gingiva of the user, and the second flexible membrane is configured to be placed upon another one of the anterior portion or the posterior portion of the gingiva).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nemeh to include "a first flexible membrane coupled to the mouthpiece"; "the first electrode housed on the first flexible membrane; a second flexible membrane coupled to the mouthpiece"; "the second electrode housed on the second flexible membrane"; and "wherein the first flexible membrane is configured to be placed upon one of an anterior portion or a posterior portion of the gingiva of the user, and the second flexible membrane is configured to be placed upon another one of the anterior portion or the posterior portion of the gingiva" of Schaefer. Doing so disposes electrodes to contact an interior surface of the wearer's mouth when the dental appliance is positioned in the wearer's mouth, (Col. 1, lines 66-67; Col. 2, line 1), thus enabling controlled electrical stimulus of the wearer's mouth. (Col. 3, lines 37-38).
Bruce, in a related field of endeavor, teaches an apparatus for applying electrical stimuli to a system and acquiring a system response, particularly, though not exclusively, relating to an apparatus for use in detecting dental decay by electrical means. (Col. 1, lines 14-20). Electrical Caries Detectors (ECD's) generally comprise a probe having a first (probe) electrode which is placed in contact with the tooth to be tested, and a second (counter) electrode placed in contact against the gingiva (gum) and an alternating electric current of fixed frequency is passed through the tooth and the resistance to this is measured. (Col. 3, lines 7-18). Bruce suggests that the device of the present invention can be used to determine physiological, pathological or pharmacologically changes in other tissues or cells (e.g., gingiva) and may be visualized using imaging techniques such as electrical impedance tomography (EIT) (i.e., generate an electrical impedance tomography (EIT) profile of the gingiva of the user based on the data indicative of the first signal and the altered first signal). (Col. 36, lines 6-8, lines 13-15).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nemeh to include a processor configured to "generate an electrical impedance tomography (EIT) profile of the gingiva of the user based on the data indicative of the first signal and the altered first signal" of Bruce. Doing so enables changes such as inflammatory, infective, ischemic, neoplastic, metabolic, fibrotic, necrotic, hypertrophic, hyperplastic or degenerative to be measured, which is useful in the evaluation of cardiovascular, pulmonary and renal function, body fat estimation, hydration, etc. (Col. 36, lines 8-13).
	Claes, in a related field of endeavor, teaches (Figures 1-3) a system for performing in vivo monitoring of the mechanical loading on one or more dental implants comprising at least one sensor arranged to be operatively connected to the implant; and a body actuator which is arranged to transmit, by means of a vibration stimulation signal and/or an electrical stimulation signal, information to the patient regarding a mechanical loading detected by said sensor. (Page 5, lines 23-29). Figure 10 shows the introduction of multiplexers which switch between the 18 different strain-gauge channels when a particular strain gauge is measured. The multiplexers are part of integrated circuit containing data processing unit (36) as shown in Figure 12 (i.e., wherein the oral care device further comprises a signal processing circuit having a multiplexor). (Page 11, lines 18-20; Page 12, lines 12-15).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nemeh to provide “wherein the oral care device further comprises a signal processing circuit having a multiplexor” of Claes. Doing so allows for continuous impedance monitoring of a patient’s dental implant, warning the patient in case of a dangerous load level or potentially dangerous load level. (Page 1, lines 2-5).
Regarding claim 2, Nemeh as modified by Bruce, as previously discussed, teaches a device that can be used to determine physiological, pathological or pharmacologically changes in other tissues or cells (e.g., gingiva) using visualization imaging techniques such as electrical impedance tomography (EIT) (i.e., determine an oral health characteristic of the user based on the EIT profile of the gingiva of the user). (Col. 36, lines 6-8, lines 13-15).
Regarding claim 37, Nemeh teaches a method for treatment of oral diseases utilizing electricity through the use of a mouthpiece, which use electrodes that deliver an electrical current to the gingival tissues of a mouth in order to achieve a number of therapeutic, prophylactic, and regenerative benefits (i.e., determining an oral health characteristic of a user comprising providing a mouthpiece). (Abstract).
Nemeh further teaches a microcontroller (112) which is capable of reading the device's states and dynamically adjusting the output of power source (116) to compensate for the continually varying resistance across cathodic electrodes (140) and anodic electrodes (150). For example, as shown in Figure 1, microcontroller (112) receives signals from the user input device (120). (Paragraph [0075]).
Microcontroller (112) is also programmable to allow for  pulsed application of direct current across the gingiva (Paragraph [0078]). Nemeh teaches that cathodic electrodes (140) are connected to the positive pole of power source and anodic electrodes (150) are connected to the negative pole of power source. These electrodes are placed in direct contact with the gingiva, mounted transversely from one another allowing a current flow from cathodic electrodes (i.e., first electrodes) to the gingival tissues, surrounding teeth, boney structures, and connected mouth tissues to anodic electrodes (i.e., second electrodes) mounted on the transverse gingiva and then back to power supply, forming a complete circuit (i.e., transmitting a first electrical signal through a gingiva of a user to cause an altered first signal via the first electrode; receiving the altered first signal via the second electrode; generating data indicative of the first signal and the altered first signal). (Paragraph [0077]).
However, Nemeh fails to teach the mouthpiece having "a first flexible membrane, a second flexible membrane, a first electrode housed on the first flexible membrane, and a second electrode housed on the second flexible membrane, the first flexible membrane configured to be placed upon one of an anterior portion or a posterior portion of the gingiva of the user, and the second flexible membrane is configured to be placed upon another one of the anterior portion or the posterior portion of the gingiva; and generating an electrical impedance tomography (EIT) profile of the gingiva of the user based on the data indicative of the first signal and the altered first signal."
Schaefer, in a related field of endeavor, teaches (Figure 1-3) a dental appliance for treating bruxism which has a mouthpiece containing an electric source, electrodes, and circuitry connecting the source to the electrodes, and circuitry connecting the source to the electrodes. (Abstract). In a preferred embodiment, mouthpiece (12) has a generally horseshoe shape and comprises a curved front portion (20), a left leg (22) and a right leg (24). Left leg and right leg are integral with curved front portion and would generally follow the contours of the wearer's upper or lower teeth. Mouthpiece is configured to fit over the wearer's teeth and thus further includes a base generally disposed to abut the chewing surface of the teeth. (Col. 2, lines 44-51).
In the most preferred embodiment, flexible circuit board (38), containing electrodes (16), is wrapped over the exterior surface of outer wall (30) on both left leg and right leg, cemented in place and sealed with a plastic film (47) (i.e., a first flexible membrane, a second flexible membrane, a first electrode housed on the first flexible membrane, and a second electrode housed on the second flexible membrane). (Col. 3, lines 16-19).
As shown in Figure 1, the first flexible membrane is configured to be placed upon a posterior portion of the gingiva of the user. As previously discussed, flexible circuit board (38), containing electrodes (16), may be wrapped over the exterior surface of outer wall (30) on both left leg and right leg (i.e., the first flexible membrane configured to be placed upon one of an anterior portion or a posterior portion of the gingiva of the user, and the second flexible membrane is configured to be placed upon another one of the anterior portion or the posterior portion of the gingiva).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nemeh to include "a first flexible membrane, a second flexible membrane, a first electrode housed on the first flexible membrane, and a second electrode housed on the second flexible membrane, the first flexible membrane configured to be placed upon one of an anterior portion or a posterior portion of the gingiva of the user, and the second flexible membrane is configured to be placed upon another one of the anterior portion or the posterior portion of the gingiva" of Schaefer. Doing so disposes electrodes to contact an interior surface of the wearer's mouth when the dental appliance is positioned in the wearer's mouth, (Col. 1, lines 66-67; Col. 2, line 1), thus enabling controlled electrical stimulus of the wearer's mouth. (Col. 3, lines 37-38).
Bruce, in a related field of endeavor, teaches a method for the detection of dental decay by electrical means. (Col. 1, lines 14-20). As previously discussed, Electrical Caries Detectors (ECD's) generally comprise a probe having a first (probe) electrode which is placed in contact with the tooth to be tested, and a second (counter) electrode placed in contact against the gingiva (gum) and an alternating electric current of fixed frequency is passed through the tooth and the resistance to this is measured. (Col. 3, lines 7-18). Bruce suggests that the device of the present invention can be used to determine physiological, pathological or pharmacologically changes in other tissues or cells (e.g., gingiva) and may be visualized using imaging techniques such as electrical impedance tomography (EIT) (i.e., generating an electrical impedance tomography (EIT) profile of the gingiva of the user based on the data indicative of the first signal and the altered first signal). (Col. 36, lines 6-8, lines 13-15).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nemeh to include the step of "generating an electrical impedance tomography (EIT) profile of the gingiva of the user based on the data indicative of the first signal and the altered first signal" of Bruce. Doing so enables changes such as inflammatory, infective, ischemic, neoplastic, metabolic, fibrotic, necrotic, hypertrophic, hyperplastic or degenerative to be measured, which is useful in the evaluation of cardiovascular, pulmonary and renal function, body fat estimation, hydration, etc. (Col. 36, lines 8-13).
Claes, in a related field of endeavor, teaches (Figures 1-3) a system and method for performing in vivo monitoring of the mechanical loading on one or more dental implants comprising at least one sensor arranged to be operatively connected to the implant and a body actuator which is arranged to transmit, by means of a vibration stimulation signal and/or an electrical stimulation signal, information to the patient regarding a mechanical loading detected by said sensor. (Page 5, lines 23-29). Figure 10 shows the introduction of multiplexers, which switch between the 18 different strain-gauge channels when a particular strain gauge is measured. The multiplexers are part of integrated circuit containing data processing unit (36) as shown in Figure 12 (i.e., wherein the oral care device further comprises a signal processing circuit having a multiplexor). (Page 11, lines 18-20; Page 12, lines 12-15).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nemeh to provide “wherein the oral care device further comprises a signal processing circuit having a multiplexor” of Claes. Doing so allows for continuous impedance monitoring of a patient’s dental implant, warning the patient in case of a dangerous load level or potentially dangerous load level. (Page 1, lines 2-5).
Regarding claim 41, as previously discussed, Schaefer illustrates (Figures 1-3) a mouthpiece (12) with a generally horseshoe shape and comprises a curved front portion (20), a left leg (22) and a right leg (24). In the most preferred embodiment, circuit board (38), containing electrodes (16), is wrapped over the exterior surface of outer wall (30) on both left leg and right leg, cemented in place and sealed with a plastic film (47). (Col. 3, lines 16-19).
Electrodes (16) are preferably metal or plastic conductors embedded in outer wall of both left leg and right leg to contact the gum line in a plurality of locations (i.e., the first electrode forms part of a first electrode array and the second electrode forms part of a second electrode array). (Col. 2, lines 64-67; Col. 3, lines 4-6).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nemeh to provide that "the first electrode forms part of a first electrode array and the second electrode forms part of a second electrode array" of Schaefer. Doing so disposes electrodes to contact an interior surface of the wearer's mouth when the dental appliance is positioned in the wearer's mouth, (Col. 1, lines 66- 67; Col. 2, line 1), thus enabling controlled electrical stimulus of the wearer's mouth. (Col. 3, lines 37-38).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nemeh in view of Schaefer, Bruce, and Claes, further in view of McClain (U.S. 8326413) (previously presented). 
Regarding claim 4, Nemeh as modified by Schaefer, Bruce and Claes, as previously discussed, suggests a device that may be configured to determine the EIT profile of the gingiva of the user, (Col. 36, lines 6-8, lines 13-15), but does not teach determination of the EIT profile "based on a potential difference between the first signal and the altered first signal"
McClain, in a related field of endeavor, teaches that electrical impedance measurement devices generally comprise a probe having a first probe electrode, which is placed in contact with the tooth (e.g., or gingiva) to be tested, and a second, counter electrode separate from the probe electrode, which is placed in contact with another part of the body of the patient (e.g., gingiva) in order to complete an electrical circuit connecting the two electrodes. Alternating electric current of fixed frequency, or over a known frequency range, may then be passed through the tooth (e.g., or gingiva) and any impedance levels are measured in order to correlate to the extent of possible decay present therein. (Col. 5, lines 3-13). Such electrical probes involve direct exposure to a tooth surface (e.g., or gingiva) to measure any potential impedance of electrical signals throughout a tooth's structure (e.g., or gingiva) as a change in the impedance value in the path of the electrical signal across the tooth would be a fair indication of onset of decay, (i.e., determination based on a potential difference between the first signal and the altered first signal). (Col. 2, lines 60-66).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nemeh as modified by Bruce and Claes to incorporate the teachings of McClain to provide determination of the EIT profile of the gingiva of the user "based on a potential difference between the first signal and the altered first signal". Doing so provides a reliable measure of decay on which to make a proper diagnosis of dental caries. (Col. 2, lines 60-66).
Claims 17, 38, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Nemeh in view of Schaefer, Bruce, and Claes, further in view of Brugger (WO 2018/011241) (previously presented).
Regarding claim 17, Nemeh as modified by Schaefer, Bruce, and Claes teach all of the elements of the claimed invention except wherein the processor is further configured to determine an oral health characteristic of the user "based on a comparison of the EIT profile of the gingiva of the user and one or more other EIT profiles.”
Brugger, in a related field of endeavor, teaches a dental surgical treatment device detecting dental tissue and/or anomaly in dental tissue through the use of an impedance-based detection device. (Brugger Translation, Page 3, lines 2-3, 17-20). Brugger teaches an evaluation unit (i.e., processor), which is particularly designed to receive, process and evaluate the electrical measurement signal. Preferably, the evaluation unit comprises a microcontroller or is formed by a microcontroller. The evaluation unit or the microcontroller comprise, for example, a measuring signal amplifier, an analog-to-digital converter, a measuring signal filter, a comparator and/or a memory element. (Brugger Translation, Page 6, lines 20-23).
Brugger further teaches that parameters and/or data sets assigned to a specific tissue (e.g., gingiva) are stored in a storage element of the evaluation unit. The microcontroller or the comparator is designed to compare these stored parameters and/or data sets with the measurement signals supplied by the impedance-based detection device (and specific to a particular tissue) in order to thereby detect dental tissue and/or an anomaly in dental tissue (i.e., wherein the processor is further configured to determine an oral health characteristic of the user based on a comparison of the EIT profile of the gingiva of the user and one or more other EIT profiles and wherein the other EIT profiles are other EIT profiles of the gingiva of the user). (Brugger Translation, Page 8, lines 32-36).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nemeh as modified by Schaefer, Bruce, and Claes to provide wherein the processor is further configured to determine an oral health characteristic of the user "based on a comparison of the EIT profile of the gingiva of the user and one or more other EIT profiles" of Brugger. Doing so enables detection of an anomaly of dental tissue. (Brugger Translation, Page 8, lines 35-36).
Regarding claim 38, Nemeh as modified by Bruce, as previously discussed, teaches a method that can be used to determine physiological, pathological or pharmacologically changes in other tissues or cells, e.g., gingiva, and may be visualized using imaging techniques such as electrical impedance tomography (EIT) (i.e., determining an oral health characteristic of the user based on the EIT profile of the gingiva of the user). (Col. 36, lines 6-8, lines 13-15).
Also, Brugger teaches that the dental treatment device is capable of: detecting abnormalities of dental tissue, such as caries, calculus, plaque, plaque, or biofilms; by recognizing and/or distinguishing different tissues to determine the distance to the pulp by recognizing and/or differentiating different tissues to determine the depth of penetration into a dental bone, for example into a jaw bone during the preparation of an implant bore, or the length of a root canal, in particular during a root canal preparation by recognizing and/or distinguishing between different tissues to determine the depth of a periodontal pocket (i.e., wherein determining the oral health characteristic of the user comprises determining the presence of at least one of a periodontal pocket, a gum volume change, a periodontal bone loss, an abnormal connective tissue change, or a quantification of a gingival crevicular fluid). (Brugger Translation, Page 3, lines 32-37).
Regarding claim 49, Brugger teaches, as previously discussed, that parameters and/or data sets assigned to a specific tissue are stored in the storage element of the evaluation unit. The microcontroller or the comparator is designed to be capable of comparing these stored parameters and/or data sets with the measurement signals supplied by the impedance-based detection device (and specific to a particular tissue), thereby detecting dental tissue and/or an anomaly in dental tissue (i.e., determining an oral health characteristic of the user based on a comparison of the EIT profile of the gingiva of the user and one or more other EIT profiles, wherein the other EIT profiles are other EIT profiles of the gingiva of the user). (Brugger Translation, Page 8, lines 32-36).

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4, 17, 37-38, 41 and 49 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see “Remarks”, filed 11/3/2022, with respect to the rejection of claims
1-2, 4, 17, 37-38, 41 and 49 under 35 U.S.C. 103 have been fully considered. In view of the claim amendments, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection was necessitated by the claim amendments made in view of Claes.
Upon amending claims 1 and 37 to include the limitation “wherein the oral care device further comprises a signal processing circuit having a multiplexor”, Applicant asserts that none of the cited
references disclose the claimed invention. However, this argument is rendered moot in view of the new
ground of rejection made in view of Claes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Om A. Patel whose telephone number is (571)272-6331. The examiner can normally be reached Monday - Friday 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OM PATEL/Examiner, Art Unit 3791                                                                                                                                                                                                        11/16/2022

/MATTHEW KREMER/Primary Examiner, Art Unit 3791